Case: 1:15-cv-00713 Document #: 285-11 Filed: 10/02/20 Page 1 of 2 PageID #:3451




                             Exhibit 11
                    Case: 1:15-cv-00713 Document #: 285-11 Filed: 10/02/20 Page 2 of 2 PageID #:3452


Institution   Living Unit       Offender                  Start Date            End Date            Placement Reason
STATEVILLE    STA:STA:X:LC:10   R51352 ROMERO,FRANCISCO         1/14/2014 16:20      2/22/2014 0:00 ROUTINE
STATEVILLE    STA:STA:X:LC:10   B27096 GOODMAN,DEWAYNE          2/22/2014 21:16       4/1/2014 0:00 TRANSFER




                                                                                                               IDOC 007741
